Filed 6/1/16 P. v. Throop CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                    A147265
v.
MARTIN THROOP,                                                      (Lake County
                                                                    Super. Ct. No. CR940436)
         Defendant and Appellant.


         In this case we review a judgment following a no contest plea. Appellant’s
counsel has advised this court the appeal is proceeding pursuant to People v. Wende
(1979) 25 Cal.3d. 436. Counsel has advised appellant of his decision and told appellant
he can file a supplemental brief to present any claims appellant wishes to argue. He must
do so within 30 days of counsel’s notification. To date we have not received any
submission from appellant. We have reviewed the record independently and find no
basis for disturbing the judgment in the case.
                                       STATEMENT OF THE CASE
         On October 9, 2015, the District Attorney of Lake County filed a complaint
alleging appellant committed a felony violation of possession of methamphetamine for
sale, a violation of Health and Safety Code section 11378, and a misdemeanor count of
simple possession of methamphetamine, a violation of Health and Safety Code section
11377, subdivision (a).
       On October 26, 2015, appellant entered a plea of no contest to the felony
possession for sale charge in the complaint. He was advised the remainder of the
complaint would be dismissed, he would receive a probation sentence of three years, and
serve no more than 90 days in the county jail. The trial court found appellant’s no contest
plea was the result of a knowing and intelligent waiver of his constitutional rights under
Boykin v. Alabama (1969) 395 U.S. 238, and the appellant understood the consequences
of his plea. The parties also stipulated to the factual basis of the plea with the following
recitation: “On October 7, 2015, in Lake County, the defendant was contacted and had
on his person 15.4 grams of methamphetamine. That is a usable amount. And in the
training and experience of . . . Officer Joseph Meyers, that the—that amount was
possessed for purposes of sale.” The no contest plea of appellant also resulted in the
resolution of two other cases.
       Appellant was sentenced on November 16, 2015. The court placed him on three
years’ probation, with a condition he serve 90 days in the county jail, with credit for 81
days. Additional fines and assessments compatible with specific provisions of the Health
and Safety Code and the Penal Code were also imposed. Appellant submitted a request
for a certificate of probable cause, claiming he entered his plea because he was under
“emotional pressure and stress” due to the recent death of his mother. This request was
denied by the trial court.
       Appellant filed his notice of appeal on December 1, 2015.
                                       DISCUSSION
       We have reviewed the record of the trial court proceedings. Appellant’s request
for a certificate of probable cause was denied by the trial court. This denial by the trial
court significantly impacts any review of the plea process itself. (People v. Mendez
(1999) 19 Cal. 4th 1084, 1094–1095; People v. Lloyd (1998) 17 Cal. 4th 658, 663.) We
have reviewed this record on the merits and find no irregularities in the trial court. We
have also reviewed the sentencing process and find no basis for upsetting the sentence

                                              2
imposed in this case. Appellant got what he bargained for in this matter. At all times,
appellant appears to have been properly represented by counsel.
                                     DISPOSITION
      We affirm the judgment in this case.




                                             3
                                _________________________
                                DONDERO, J.


We concur:


_________________________
MARGULIES, Acting P. J.


_________________________
BANKE, J.




A147265


                            4